DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/5/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (US2003/0213503).
 	Re claim 1, Price et al. teach a method of automatic dishwashing of dishware comprising electrolytically generating a bleaching species, washing the dishware with the bleaching species (paragraph 204, step i, paragraph 2); and washing the dishware with a second composition comprising an enzyme (paragraph 204, step L).  Specifically, applicant’s claim is broadly interpreted as repeatedly performing the steps of contacting the tableware with the electrolyzed water.   Price et al. teach an automatic dishwashing appliance comprising an electrochemical cell, and electrolyzing the solution to . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US2003/0213503) in view of Stecker et al. (US013/0056364).
Price et al. teach the invention substantially as claimed with the exception of electrolytically generating the bleaching species at a temperature of no higher than 40C, preferably not higher than 25C.  Stecker et al. teach a method of bleaching kitchenware in a dishwasher. Paragraphs 59-61 taches that the electrolysis can take place during the dishwashing cycle at temperatures of up to 40C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Price et al. to include electrolytically generating the bleaching species at temperatures up to 40C, since Stecker et al. teach that electrolysis can be take place over the entire duration of the dishwashing cycle.  
Response to Arguments
The rejection of the claims, as being anticipated by Price is maintained for the reasons recited above.
Applicant argues that Price is directed to the opposite order of steps as compared to the instantly claimed invention.  Specifically, applicant argues that Price explicitly requires the application of an enzyme before the application of bleach species.  Applicant further argues Price requires the application of enzyme before the application of the bleach species and therefore teaches away from the claimed invention reciting the order of bleach followed by the application of enzyme.  Applicant’s arguments are unpersuasive for the reasons recited above.  Specifically, as argued by the examiner, the teachings of a bleach/enzyme mixture repeatedly being performed reads on applicant’s broad claim 1 as the method and composition limitations are open-ended to recite “comprising” which includes additional steps and/or ingredients. Specifically, paragraph 16 of Prince teaches the cleaning liquor comprising a bleach unstable ingredient (i.e. enzyme) and an aqueous bleaching liquor.  Furthermore, applicant’s limitations of bleach and “subsequently washing with a second composition comprising enzymes” does not further define over the art because the term “subsequently” does not limit or exclude additional steps and/or ingredients.   Additionally, applicant’s own specification (page 1, “Background of the invention”) teaches it is well known and conventional in the art, as further evidenced by WP2016/020680, to treat by with a bleaching solution followed by the use of an enzymatic solution.  Therefore, applicant’s claimed order of bleaching, followed by enzyme treatment is neither novel nor unobvious, for the reasons recited above and in addition to further arguments presented by applicant, as applicant has clearly acknowledged that the order of steps is well known and conventional in the art.  
 Applicant appears to further argue that an additional rinsing step is required between bleaching and the treatment of enzymes.  Applicant’s arguments are not persuasive as it’s not commensurate in scope with the instantly claimed invention.  It is noted that applicant’s own specification (page 6, lines 23-25) also teaches a rinsing step between the bleaching and enzyme steps. Re claims 5 and 12, no additional arguments have been presented in view of the secondary reference of Stecker. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc